Title: To John Adams from Benjamin Franklin, 3 January 1784
From: Franklin, Benjamin
To: Adams, John


          Sir
            Passy, Jan. 3. 1784.
          I received the Letter you did me the Honour of writing to me by Capt. Jones, and immediately answer’d it, acquainting you that my Packets contain’d no Commission, nor any Mention of one. I have just receiv’d another Letter from you, dated the 14th past, with a Number of Dispatches, but they are Duplicates only and as old as July; they contain nothing of the Commission neither, except the Vote that directs the making it out, which is dated in May. It seems to be forgotten. It was by no means possible for me to save Mr Morris’s Bills. I was in hopes that if you had gone to Amsterdam you might have done something towards it. With great Respect, I have the Honour to be, / Sir, / Your Excellency’s most obedt / & most humble Servant
          B Franklin
        